
	

114 SRES 464 ATS: Commemorating the 75th anniversary of the Alaska State Troopers.
U.S. Senate
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 464
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 75th anniversary of the Alaska State Troopers.
	
	
 Whereas the 15th Alaska Territorial Legislature established the Territory of Alaska Highway Patrol in 1941 for the purpose of enforcing traffic codes in the Territory of Alaska;
 Whereas the jurisdiction of the Alaska Highway Patrol was expanded in 1945 in response to the need for a full spectrum police agency in the Territory of Alaska to address crimes outside the jurisdiction of local police departments;
 Whereas the Alaska Territorial Legislature created the Alaska Territorial Police in 1953, which became the Alaska State Police on the admission of Alaska to statehood;
 Whereas the Alaska State Police was renamed the Alaska State Troopers in 1967; Whereas, in 1972, Governor of Alaska Bill Egan assigned responsibility and authority for the protection of the fish and wildlife resources of Alaska to the Department of Public Safety, leading to the formation of the Alaska Wildlife Troopers, which is part of the Alaska State Troopers;
 Whereas Alaska is 1/5 the size of the contiguous 48 States, consisting of— (1)586,412 square miles of diverse terrain;
 (2)more than 3,000 rivers; (3)approximately 34,000 miles of coastline; and
 (4)over 200 communities, many of which are not connected to each other by a road; Whereas the daily responses to requests for law enforcement assistance presents unique challenges in Alaska seldom experienced in other States;
 Whereas through the use of airplanes, boats, snowmachines, helicopters, and all-terrain vehicles, the Alaska State Troopers are able to respond across vast areas of the Alaska wilderness, battling the extremes of climate and terrain, to ensure that each Alaskan receives an answer to a call for help;
 Whereas from the urban centers of Anchorage and Fairbanks to the small, isolated villages on the vast river systems in Alaska, the challenges of ensuring an effective law enforcement presence in Alaska are unequaled anywhere in the world;
 Whereas the Alaska State Troopers partners with tribal organizations throughout Alaska to sponsor the Village Public Safety Officer program, which provides law enforcement, fire suppression, emergency medical, and search and rescue services to remote Alaska Native villages throughout the State of Alaska;
 Whereas the motto of the Alaska State Troopers is “Loyalty, Integrity, Courage, Compassion, Leadership, and Accountability”;
 Whereas the approximately 390 commissioned officers and 147 civilian personnel of the Alaska State Troopers have met the challenge of policing Alaska through their dedication, professionalism, and innovation; and
 Whereas 16 members of the Alaska State Troopers and predecessor agencies of the Alaska State Troopers and 2 Village Public Safety Officers have given their lives in the line of duty: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Alaska State Troopers on its 75th anniversary; and
 (2)expresses appreciation to the commissioned officers and civilian personnel of the Alaska State Troopers and to the Village Public Safety Officers, who are the first responders of the last frontier, and to their families, for their service and sacrifice.
			
